Title: To Thomas Jefferson from Philip Mazzei, 21 April 1780
From: Mazzei, Philip
To: Jefferson, Thomas



Sir
Paris, April 21st. 1780.

The first time I spoke, according to my Instructions, to Dr. Franklin on the purport of my mission, he observed that so many People had come to Europe from every State on that kind of business, that they had ruined our credit, and made the money-men shy of us. I said that Virginia should not partake of the blame on my account, as I would not let them know my business, unless I was pretty well sure of success. Having since taken the opportunity of mentioning the subject several times to him, he never failed giving some marks of disapprobation and displeasure. About 3. weeks past (that is to say about a month since I had first mentioned the matter to him) his reflections induced me to observe, that while Congress called on the several States to supply their men in the Continental Army with things, which must be got from Europe, it became a necessity for them to seek for credit and money; that the persons sent by the States on that errand may perhaps have not proceeded with all the discretion required in such cases; but as to the dishonour and discredit, which you think, says i, that they have brought upon us by spreading such an idea of American poverty, I must beg leave to differ from you, Sir; since all Europe knows, that we want a great many things from hence: that we have no species: and that we cannot, during the war, remit enough of our produce to pay the debts. The only 2. points to gain are, I continued, the persuading them of the solidity and resources of the States, and that we are firmly determined to keep our Independence; and then mentioned the reasons I have to expect that I shall be  believed, particularly in Florence and Genoa. We have tried in Genoa, he said, without effect. As I had informed him of my views there from the beginning, his defering so long to acquaint me with that unlucky trial, made a sudden and disagreable impression on my spirits for a double reason. But that was nothing in comparison to what I have felt to day. He has at last signified to me that 6. ⅌ cent was offered. But, Sir, says i, at the very first conversation on the subject I informed you that I was impowered to give only 5; had I known this at that time I could have given notice of it by Marquis la Fayette, and the Assembly could have been informed of it in the Spring-Session. “I din’t think of it,” said he with a true philosophical indifference, “it never came into my head.”
I have lost no time, Sir, to come and write you the intelligence, with which I have been most disagreably surprised this day, knowing that there is at Nantes a vessel ready to sail; and I heartly wish that you may receive one of the 4. copies before the Assembly rises. You will, I hope, excuse my blundering more than usual, as I am really disconcerted. In coming from the Doctor, who lives 3 miles out of Town, I was a thinking what to do. I have resolved to proceed on my journey as soon as I can raise money, and to go and lay a foundation for executing the orders I may receive hereafter. It is requisite to observe, that however great my success may be in infusing notions of our solidity and resources, and a desire of entering into our views, I cannot with any degree of prudence mention the terms expressed in my Instructions, as Dr. Franklin’s offer is certainly known every where, the experiment having been tried by the medium of public Bankers. The offering less than it has already been offered, would be ridiculous, and perhaps injurious to the credit of Congress. If the State should not like the terms, I might act for Congress, and probably succeed, although others have failed. I intend to mention it to the Doctor, and if I should meet with more philosophy than zeal, I have a mind to explain the whole matter to Mr. John Adams (if he affords me an opening to do it) and avail myself of his advice and assistance. The established character of his great abilities and patriotism all over the Continent would, I hope, sufficiently warrant my step, besides what I know of him from the late Governor, and still more from yourself. I hope soon to entertain you with some favourable accounts of European affairs, and I have the honour to be most respectfully, Sir, Your Excellency’s most Obedient & most Humble Servant,

Philip Mazzei

 